      Case 4:20-cv-08733-YGR Document 58 Filed 08/04/21 Page 1 of 3




1
     PAUL, WEISS, RIFKIND, WHARTON &
2      GARRISON LLP
     Amy Bowles (Pro hac vice)
3    1285 Avenue of the Americas
     New York, NY 10019-6064
4    Telephone:   (212) 373-2373
     Facsimile:   (646) 219-1287
5    Email: aBowles@paulweiss.com
6    Counsel for Defendants
     Apple Inc.
7

8                                UNITED STATES DISTRICT COURT

9                               NORTHERN DISTRICT OF CALIFORNIA

10   SAURIKIT, LLC,                                   Case No. 4:20-cv-08733-YGR

11                 Plaintiff,                         NOTICE OF WITHDRAWAL OF AMY
                                                      BOWLES AS COUNSEL FOR APPLE
12         v.                                         INC. AND [PROPOSED] ORDER

13   APPLE INC.,                                      The Honorable Yvonne Gonzalez Rogers

14                 Defendant.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                      NOTICE OF WITHDRAWL OF AMY BOWLES
                                                                  AS COUNSEL FOR APPLE INC AND [PROPOSED]
                                                                           ORDER, CASE NO. 4:20-CV-08733-YGR
                                      - 1 -Doc#: US1:14978099v1
       Case 4:20-cv-08733-YGR Document 58 Filed 08/04/21 Page 2 of 3




1    TO THIS COURT, TO ALL PARTIES, AND TO THEIR ATTORNEYS OF RECORD:
2            PLEASE TAKE NOTICE that the undersigned, Amy Bowles (admitted pro hac vice), and

3    the law firm of Paul, Weiss, Rifkind, Wharton & Garrison LLP, hereby withdraw as counsel of

4    record for Defendants Apple Inc. in the above-captioned litigation. Accordingly, it is requested

5    that the Court remove Ms. Bowles and Paul, Weiss, Rifkind, Wharton & Garrison LLP from all

6    applicable service lists, including Notice of Electronic Filing. All other counsel of record for

7    Defendants Apple Inc. remain unchanged, and the withdrawal of Ms. Bowles and Paul, Weiss,

8    Rifkind, Wharton & Garrison LLP will not cause any prejudice or delay in this litigation.

9

10

11    Dated: August 4, 2021                               Respectfully submitted,

12                                                        PAUL, WEISS, RIFKIND, WHARTON &
                                                          GARRISON LLP
13
                                                          /s/ Amy Bowles
14                                                        Amy Bowles (Pro hac vice)
                                                          PAUL, WEISS, RIFKIND, WHARTON &
15                                                        GARRISON LLP
                                                          1285 Avenue of the Americas
16                                                        New York, NY 10019-6064
                                                          Telephone: (212) 373-2373
17                                                        Facsimile: (646) 219-1287
                                                          Email:      aBowles@paulweiss.com
18
                                                          Counsel for Defendants
19                                                        APPLE INC.

20    IT IS SO ORDERED

21
      DATED:                                              Honorable Yvonne Gonzalez Rogers
22                                                        United States District Judge

23

24

25

26

27

28
                                                                              NOTICE OF WITHDRAWL OF AMY BOWLES
                                                                          AS COUNSEL FOR APPLE INC AND [PROPOSED]
                                                                                   ORDER, CASE NO. 4:20-CV-08733-YGR
                                          - 2 -Doc#: US1:14978099v1
       Case 4:20-cv-08733-YGR Document 58 Filed 08/04/21 Page 3 of 3




1

2                                    CERTIFICATE OF SERVICE

3            I hereby certify that, on August 4, 2021, this document was filed with the Clerk of the

4    Court using CM/ECF, which will send notification of such filing to the attorneys of record in this

5    case.
                                                   By: /s/ Amy Bowles
6                                                                  Amy Bowles
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                          NOTICE OF WITHDRAWL OF AMY BOWLES
                                                                      AS COUNSEL FOR APPLE INC AND [PROPOSED]
                                                                               ORDER, CASE NO. 4:20-CV-08733-YGR
                                        - 3 -Doc#: US1:14978099v1
